Citation Nr: 0613628	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  95-00 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for a bilateral eye 
disorder.

Entitlement to an increased initial rating for dermatitis 
with eczema, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from May 1963 to August 1970 
and from October 1970 to September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision, in pertinent part, denied 
service connection for a bilateral eye disorder.  Service 
connection for a skin disorder was granted, and an initial 
noncompensable rating was assigned.  A July 1994 rating 
decision increased the veteran's initial rating for 
dermatitis with eczema to 10 percent.

The Board remanded the claim in April 2005 for further 
development.

The issue of entitlement to an increased initial rating for 
dermatitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence of record reasonably shows that a bilateral 
eye disorder did not have its origins during service and was 
not worsened beyond the natural progression of the disorder 
because of service.


CONCLUSION OF LAW

A bilateral eye disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications, such as a letter from the RO dated in 
April 2003, provided the veteran with a specific explanation 
of the type of evidence necessary to substantiate his claim, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In addition, the SOC and SSOCs included summaries of the 
evidence which had been obtained and considered.  The SOC and 
SSOCs also included the requirements which must be met to 
establish service connection.  The basic elements for 
establishing service connection have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court of Appeals for Veterans' Claims (Court) held 
that a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
not provided to the veteran before the RO decision that is 
the subject of this appeal.  However, the original RO 
decision that is the subject of this appeal was entered in 
December 1993, before the enactment of VCAA.  Obviously, VA 
could not have informed the veteran of law that did not yet 
exist.  Moreover, in Pelegrini II, the Court also made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with the pre-decision 
timing requirement of section 5103(a); § 3.159(b)(1) because 
an initial RO decision had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the veteran.  The Court noted that the 
doctrine of harmless error is to be used only when a mistake 
of the administrative body is one that clearly had no bearing 
on the procedure used or the substance of decision reached.  
See also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter in April 2003 and 
was given an ample opportunity to respond.  He did not do so, 
and the case was returned to the Board.  Therefore, to decide 
the appeal would not be prejudicial error to the veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded an opportunity for a personal hearing, 
but he did not appear for that hearing and did not request 
that it be rescheduled.  He was afforded a VA examination, 
and the examination report includes an opinion regarding the 
cause of his disability.  All available relevant evidence 
identified by the veteran was obtained and considered.  The 
claims file contains his service medical records and his 
available post service medical treatment records.  

The Board does not know of any additional relevant evidence 
which is available that has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingness/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the element of 
the claim reasonably contemplated by the application.  
Dingness/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of evidence was needed to substantiate his 
claim, but he was not provided with notice of the type of 
evidence necessary to establish the disability rating or 
effective date for a bilateral eye disorder.  Despite the 
inadequate notice provided to the veteran on these elements, 
the board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that a preponderance of 
the evidence is against the veteran's claim, any question as 
to the appropriate disability rating or effective date to be 
assigned is rendered moot.

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.

II.  Factual Background

Service medical records indicate that the veteran received 
eye injuries in October 1966, when he was punched in the eye, 
and October 1967, when a foreign object was found in his eye.  
Neither service medical record specified which eye was 
treated.  An August 1991 service medical record noted that 
the veteran had heavy pavingstone degeneration.  An April 
1992 service medical record indicated that the veteran was 
being evaluated for pavingstone degeneration.  The diagnosis 
was bilateral peripheral retinal pigment degeneration.

A December 1993 rating decision denied service connection for 
pavingstone degeneration noting that such eye disorder was 
congenital or developmental in nature.

A June 1995 private treatment note reported that the veteran 
was being evaluated for pavingstone degeneration.  The 
physician noted definite cobblestone bilaterally.  Retinal 
pigment epithelium changes were also noted bilaterally.  The 
diagnosis was cobblestone with retinal pigment epithelium 
changes.

An April 1994 VA examination evaluated the veteran's eye 
disorder, but did not comment on the nature or etiology of 
the disorder.

The Board remanded the claim in April 2005 with instructions 
to schedule the veteran for a VA examination to address the 
issue of aggravation of a congenital disorder.

A December 2005 VA eye examination report noted that the 
examiner reviewed the veteran's claims folder.  It was noted 
that the veteran claimed his eye disorder originated during 
service, or any congenital/developmental eye disorder was 
aggravated beyond its normal progression during service.  The 
examiner cited pertinent medical history.  The examiner 
diagnosed the veteran with pavingstone (also known as 
cobblestone) degeneration.  He stated that this was a normal 
variant that was not known to have any visual or pathological 
significance.  He also diagnosed marked brow ptosis with 
secondary mechanical ptosis.  He noted that this was 
developmental and hereditary and not related to military 
service.  The examiner also noted that the veteran had early 
bilateral cataracts.  The examiner stated that the veteran 
was noted to have pavingstone degeneration as early as 1966.  
The examiner indicated that pavingstone does not affect 
vision.  He indicated that there was no known etiology or 
pathological prognosis.  He stated that it was "not likely 
that this was contributed to by military service."  He noted 
that brow ptosis and early cataracts were both age related 
and genetically related ocular abnormalities that were "much 
more likely associated with aging and unlikely to [be] 
related [to] or aggravated by military service."

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
38 C.F.R. § 3.303(c) (2005).  The VA General Counsel has held 
that service connection may be granted for diseases, but not 
defects, of congenital, developmental or familial origin.  
When a congenital or developmental defect is subject to 
superimposed disease or injury, service connection may be 
warranted for the resultant disability.  VAOPGCPREC 82-90 
(March 5, 1985).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has several clinically diagnosed eye 
disorders.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (holding VA's interpretation of the provisions of 
38 U.S.C.A. § 1110 to require evidence of a present 
disability to be consistent with congressional intent); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits 
entitlement for service-related diseases and injuries to 
cases where the underlying in-service incident resulted in a 
disability).

The question of whether the veteran's current diagnoses had 
their onset in or are otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  In this 
regard, it is noted that the veteran was diagnosed with 
pavingstone degeneration during service.  However, such 
disorder has been noted to be developmental or congenital in 
nature.  In addition, the December 2005 VA examiner stated 
that such disorder did not have any pathological or visual 
significance.  He went on to note that it was "not likely" 
that the veteran's pavingstone degeneration was aggravated by 
military service.  With regard to the veteran's other 
diagnoses, cataracts and brow ptosis, the examiner noted that 
such disorders were age related and hereditary and were 
"unlikely to [be] related [to] or aggravated by military 
service."  In the absence of a disorder that has been 
characterized as clinically significant for either having had 
its origins in or otherwise aggravated by service, service 
connection for an eye disorder involving either eye is 
denied.

ORDER

Entitlement to service connection for a bilateral eye 
disorder is denied.


REMAND

A review of the record indicates that the veteran was last 
afforded a VA examination regarding his skin disorder in 
February 2004.  In a February 2006 letter the veteran 
reported that the symptoms associated with his skin disorder 
had increased significantly since his last VA examination.  
In addition, the veteran noted that he would be seeing his 
private physician that month to obtain a report as to his 
increased symptoms.  Accordingly, the Board finds that a new 
VA examination is warranted in this case to accurately 
determine the current level of disability associated with the 
veteran's skin disorder.  In addition, the veteran should be 
afforded the opportunity to submit any recent private 
treatment records that support his contentions.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
obtain a copy of the clinical evaluation 
reportedly obtained through his private 
physician in February 2006, as well as 
any other records developed through this 
physician and submit such records in 
association with this claim.  Failing 
this, the RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his skin 
disorder since 2004.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The veteran should also be afforded a 
VA examination appropriate to determining 
the level of disability associated with 
the veteran's skin disorder.  The claims 
folder and a separate copy of this remand 
should be made available to the examiner 
for review.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


